1555 Palm Beach Lakes Boulevard, Suite 310 West Palm Beach, FL 33401-2327 Tel: (561) 478-7077 Fax: (561) 659-0701 www.harriscramer.com Michael D. Harris (561) 689-4441 mharris@harriscramer.com September 8, 2010 VIA EDGAR Division of Corporation Finance U.S. Securities and Exchange Commission Mail Stop 3030 Washington, DC 20549 Attention:Mr. Tim Buchmiller Re:Ecosphere Technologies, Inc. Dear Mr. Buchmiller: Pursuant to our conversation today, you agreed that our client, Ecosphere Technology, Inc., may file its response by Monday, September 13, 2010. Thank you very much. Sincerely yours, /s/Michael D. Harris Michael D. Harris cc: Mr. Charles Vinick (via email)
